DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2022 has been entered and considered. 


                                                  Allowable Subject Matter
3.	Claims 15-20, 22-23, 26-28 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 15: A stationary part with a plurality of discrete stationary sections, each stationary section comprising a plurality of stator blocks, wherein each stator block comprises multiple coils arranged in a poly-phase circuit, and wherein coils of a phase are wired in series for the plurality of stator blocks including remaining claim limitations. 
	As per independent claim 22: It is the same reason as claim 1.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,245,093 to Engel discloses a motor control system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846